ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant seems to be under the impression that because the present trial was under a new indictment bearing a different number from that under which the former trial was had that it was not the same case, although it was the same offense and therefore *397the evidence taken of a witness upon the former trial could not be reproduced on the present trial.
In Bishop’s New Criminal Procedure, vol. 2, sec. 1195, is found stated the following: “* * * if there has been a prior proceeding involving the same issue between the same parties, conducted regularly in pursuance of law, and therein the defendant had the opportunity to cross examine the witnesses against him, not otherwise — what was on such former hearing testified to by a witness whose presence can not now be had may be shown against the defendant. * * *”
Practically this same proposition was copied from an earlier edition of Bishop and given approval in Hart v. State, 15 Texas App., 202, 49 Am. Rep., 188. There accused had been charged with assault with intent to murder and an examining trial held under such accusation and the testimony of the witness reduced to writing. Before an indictment could be returned the injured party died and accused was indicted for murder. Upon the trial evidence of a witness taken at the examining trial (the witness having died in the meantime) was admitted over the same objection as now urged by appellant; viz: that assault with intent to murder was not the same case as one charging murder. The objection was held by this court to be untenable. The same situation exactly was presented in Dunlap v. State, 9 Texas App., 179, 35 Am. Rep., 736. In discussing the same contention as now made by appellant the court said in the opinion in the Dunlap case: “* * * We are of opinion that, practically, the difference between the two cases, as put by the objection, is rather imaginary than real. It is not pretended (but) that the two investigations involved the same transaction, the difference being as to the grades of the offense merely, affecting the defendant only as to the punishment. Both were between the same parties — the State on the one hand and the defendant on the other.”
See also Stone v. State, 111 Texas Crim. Rep., 547, 15 S. W. (2d) 18, where the principle is approved, but the reproduction of the testimony there offered was rejected because the issues in the two cases were not substantially the same.
In Underhill’s Criminal Evidence, 3rd Ed., sec. 415, treating of the same subject, it is said: “The later trial should be for the same offense, and the accused person should be the same as in the former. It is not material that the later trial is under another indictment, if the offense charged and the parties are identical.”
As supporting the text are cited Reynolds v. U. S., 98 U. S., 145, 25 L. Ed., 244; Putnal v. State, 56 Fla., 86, 47 S., 864. These cases seem to be directly in point and are adverse to appellant’s contention.
The other points urged by appellant in the motion for rehearing are sufficiently considered and discussed in the original opinion.
The motion for rehearing is overruled. Overruled.